Honorable Paul 0. Wylie
County Attorney
Archer County
Archer City, Texas
                                   He:   Whether a District Judge,
                                         when assigned to a Court
                                         outside his district, is
                                         entitled to be paid by
                                         the County to which he
                                         is assigned, in addition
                                         to his regular salary,
                                         the difference between
                                         the compensation which
                                         he is paid from all
                                         sources (exclusive of
                                         the $25.00 per diem pay
                                         provided for under Ar-
                                         ticle 200a, V.C.S.) and
                                         that paid from all sour-
                                         ces to the judge for
Dear Mr. Wylie:                          whom he is sitting.

        You have requested the opinion of this office regarding
the above question. Numerous opinions of the Attorney General
have been written regarding this general subject, but they have
each been directed to a particular problem. It is therefore
felt that another opinion, in the nature of a general statement
of the law in this area, is in order.

        The authority to assign a district judge or retired
district judge to a bench outside his assigned county and ju-
dicial district is found in Article 200a. Vernon's Civil Sta-
tutes. Section Sa thereof provides for the mechanics of the
assignments and further provides as follows:

             "The compensation, salaries and expenses of
        such judges while so assigned or reassigned shall be
Hon. Paul 0. Wylie, Page 2 (C-397)


        paid in accordance with the laws of the state, ex-
        cept that the salary of such,reti.redjudges shall be
        paid out of moneys appropriated from the General Reve-
        nue Fund for such purpose in an amount representing
        the difference between all of the retirement benefits
        of such judge as a retired district judge and the
        salary and compensation from all sources of the judge
        of the court wherein he is assigned, and determined
        pro-rata for the period of time he actually sits as
        such assigned judge."

        Section 10 of Article 200a, Vernon's Civil Statutes,
provides as follows:

             "Sec. 10. When the district judges are assigned
        under the provisions of this Act to districts other
        than their own district, and out of their own coun-
        ties, they shall, in addition to all other compensa-
        tion permitted or authorized by law, receive'their
        actual expenses in going to and returning from their
        several assignments, and their actual living expenses
        while in the performance of their duties under as-
        signments, which expenses shall be paid out of the
        General Fund of the county in-which their duties un-
        der assignments are performed, upon accounts certi-
        fied and approved by the Presiding Judge of the Ad-
        ministrative District.'

        Ry amendment in 1961, Section 2a was added to Article
200a, and Subsection 4 of the said Section 2a reads as follaJs:

              "In addition to, and cumulative of, all other
        compensation and expenses authorized by law and
        this Act, judges who are required to hold court out-
        side their own districts and out of their own coun-
        ties under the provisions of this Act, shall receive
        a per diem of me&y-Five      ($25.00) Dollars for each
        day,  or   fraction thereof, which they spend outside
        their said districts and counties in the performance
        of their duties; such additional compensation to be
        paid in the same manner as their salaries are paid
        by the State upon certificates of approval by the
        Chief Justice or by the Presiding Judge of the Ad-
        ministrative    Judicial District in which they reside."

                            -1870-
RonPaul   0. Wylie, Page 3 (C-397)


        From these statutes above quoted, it can be seen that
a district judge, when assigned outside his own county and ju-
dicial district, is entitled to receive his actual traveling
and living expenses, by virtue of Section 10 of Article ZOOa;
and a per diem of $25.00 in addition to all other amounts, by
virtue of Section 2a (4) of Article 200a. A retired district
judge is a1s.oentitled to the $25.00 per diem payment. At-
torney General's opinion No. WW-1422 (1962.)

        Article 200a provides for a differential payment up-
on assignment only in the case of a retired district judge.
If such differential payments are properly made to active dis-
trict judges, there,must be a statutory basis other than Ar-
title 200a. Such statutory basis can be found in certain
special statutes. In Article 6S19a-19, Vernon's Civil Sta-
tutes, we find the following provision:
               I*
                . . .Any District Judge of the state who
          may be assigned to sit for the Judge 'of any District
          Court in such counties under the provisions of Arti-
          cle 200-A, Revised Civil Statutes, may, while so
          serving, receive in addition to his necessary expen-
          ses, additional compensation from county funds in an
          amount not to exceed the difference between the pay
          of such visiting judge from all sources and that pay
          received from all sources by District Judges in the
          counties affected by the provisions of this Act. . . ."

        Article 6819a-19 is applicable to all counties having
800,000 or more population, having 12~or more district courts
and 3 or more criminal district courts. The same differential
pay provision for assigned judges is found in counties affected
by Articles 6819a-19b, 6819a-19c. 6819a-22. 6819a-25. 6819a-25a,
6819a-26, and 6819a-36, these statutes all being similarly re-
stricted by reference to population and number of courts.

        In view of the specific nature of the provisions in
the statutes cited above, it is the opinion of th,isoffice that
a district judge, when assigned to a court outside his district
and county, is entitled to be paid by the county to which he is
assigned, in addition to his regular salary, the difference be-
tween the compensation which he is paid from all sources (ex-
clusive of the $25.00 per diem pay provided for by Article 200a,
V.C.S.) and that paid from all sources to the judge for whom

                            -1871-
Hon.   Paul 0. Wylie, Page 4 (C-397)


.he is sitting, only when such assignment of an active district
judge is made to a county affected by the statutes cited in the
preceding  paragraph.

        A retired district judge is entitled to differential
pay whenever he is assigned to an active bench, by virtue of
Section 5a of Article 200a. Vernon's Civil Statutes, such pay-
ment being made from the General Revenue Fund of the State.

        Previous opinions issued by this office regarding par-
ticular fact situations arising under Article 200a, V.C.S., are
reaffirmed insofar as they do not conflict with the opinions
expressed herein. See Attorney General's Opinions WW-1422 (1962),
supra; WW-1446 (1962); Wii-1466 (1962): C-110 (1963); C-213 (1964):
C-223 (1964): C-339 (1964.)


                            SUMMARY

               An active district judge, when assigned out-
          side his judicial d.istrictand county, is entitled
          to the following payments:

               (1) Actual travel and living expenses, under
                   Article 200a, Sec. 10, V.C.S.;

               (2) $25.00 per diem for each day or fraction
                   thereof, under Article 200a. Sec. 2a (4),
                   V.C.S.;

               (3) Differential pay when assigned to counties
                   wherein such pay is specifically authorized.


                              Yours very truly,

                              WAGGONER CARR
                              Attorney General




                                Assistant
MLO:clg
                             -1872-
.


    Iion.Paul 0. Wylie, Page 5 (C-397)


    OPINIONCCMMITTEE

    W. V. Geppert, Chairman
    John Reeves
    Ii.Grady Chandler
    J. Arthur Sandlin
    Ralph Rash

    APPROVED FOR THE ATTORNEY GENERAL

    By= Stanton Stone




                               -1873-